Citation Nr: 0722388	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-24 973A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for perifollicular capitas 
absenden et suffodiens, currently evaluated as 30 percent 
disabling, to include the issue of whether a rating in excess 
of 10 percent is warranted prior to June 12, 2003.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from February 1988 to 
October 1998, including service with the United States Army 
and the United States Navy.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 2006 when it was remanded for further 
evidentiary development.  Such development having been 
accomplished, the appeal is once again before the Board.


FINDINGS OF FACT

1.  Prior to June 2003, the veteran's disability was not 
productive of constant itching, exudation, extensive lesions 
or marked disfigurement, nor did it affect 20 to 40 percent 
of the entire body or of exposed areas, and did not require 
systemic therapy.  

2.  After June 2003, the evidence fails to show the veteran's 
disability is exceptionally repugnant, productive of 
ulceration or extensive exfoliation or crusting, or systemic 
or nervous manifestations, or that it affects more than 
40 percent of the entire body or more than 40 percent of 
exposed areas, or that it requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for its treatment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
perifollicular capitas absenden et suffodiens prior to June 
12, 2003, or for an evaluation in excess of 30 percent for 
that disability since June 12, 2003 are not met.  from 
November 21, 2000, until June 11, 2003.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (as 
in effect since 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the RO provided the veteran with a letter dated 
in June 2002, prior to the adjudication of his claim, which 
contained the information required.  He was informed of the 
substance of the laws and regulations governing increased 
ratings, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in September 2003.  He was 
informed of the rules governing the assignment of effective 
dates in a May 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board 
considers VA's notice requirements to have been met.   

VA medical records, private medical records, and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran and his representative have submitted 
written argument in support of his appeal.  All relevant 
records and contentions have been carefully reviewed.  The 
veteran does not contend that there are and the Board has not 
identified any further areas of inquiry pertinent to the 
issues resolved in this decision.  Thus, the Board concludes 
that VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The veteran has not alleged any error in the provision of 
notice following the VA's receipt of his application for 
benefits or in the VA's fulfillment of its duty to assist him 
in developing his claim; and the Board is unable to identify 
any such error either.  Therefore, no prejudice has accrued 
to the veteran or his claim in the course of the VA's 
responsibilities to notify and assist him.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service connection for perifollicular capitas absenden et 
suffodiens was granted in a rating decision dated in May 2000 
and a 10 percent disability rating was assigned at that time.  
In November 2000, the veteran filed a claim for entitlement 
to a total disability rating based upon individual 
unemployability due to service-connected disabilities.  In 
the written argument accompanying this claim, he specifically 
identified impairment arising from his service-connected 
heart disease and his right knee as the disabilities which he 
believes prevent him from maintaining employment.  He did not 
mention his skin disorder in connection with the 
unemployability claim.  When adjudicating the unemployability 
claim in an August 2002 rating decision, the RO reviewed the 
disability ratings assigned to all his service-connected 
disabilities, including the skin disorder, holding that the 
criteria for the 10 percent disability rating most nearly 
approximated the level of impairment resulting from the 
veteran's perifollicular capitas absenden et suffodiens.  
After receiving notice of this decision, the veteran 
expressed disagreement with the rating assigned to the skin 
disorder in a notice of disagreement received in September 
2002.  This appeal ensued.  

The rating criteria for skin diseases changed effective 
August 30, 2002, during the pendency of the appeal.  Either 
the old or new rating criteria may be applied, whichever are 
more favorable to the veteran, although the new rating 
criteria may not be applied prior to their effective date.  
VAOPGCPREC 3-2000.

The veteran's perifollicular capitas absenden et suffodiens, 
also known as dissecting folliculitis of the scalp, is rated 
by analogy to the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7806, which pertain to rating dermatitis or eczema.  
When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The earlier version of the rating criteria provided that skin 
disease with slight, if any, exfoliation, exudation or 
itching on a nonexposed surface or small area would be rated 
as 0 percent, or noncompensably disabling.  Skin disease 
causing exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area would be rated as 
10 percent disabling; with exudation or itching constant, 
extensive lesions, or marked disfigurement would be rated as 
30 percent disabling; with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, would be rated as 
50 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

Historically, beginning in June 1999, just prior to the 
appeal period, the veteran underwent a four to five month 
period of treatment with Accutane, which yielded some 
improvement in his scalp symptoms.  Review of the medical 
evidence of record between November 2000 and August 2002 
shows very little that is relevant to the condition of the 
veteran's scalp.  The report of a January 2001 VA examination 
conducted pursuant to the veteran's unemployability claim 
includes the notation that the veteran's perifollicular 
capitas covered a small area of the top of his scalp which 
was painful when he was experiencing breakouts.  

Given these limited findings, it is evident that prior to the 
change in criteria in August 2002, a disability rating in 
excess of 10 percent is not warranted, as there is no 
documentation of extensive lesions, marked disfigurement, or 
constant exudation or itching.  Rather, the area involved was 
described as "small" and the only symptom mentioned by the 
examiner was pain during breakouts.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

The current version of the rating criteria provides that skin 
diseases such as dermatitis or eczema which involve less than 
5 percent of the entire body or less than 5 percent of 
exposed areas, and requiring no more than topical therapy 
during the past twelve-month period are rated as 0 percent, 
or noncompensably disabling.  Skin disease affecting at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas, or; requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past twelve-month 
period are rated as 10 percent disabling.  Skin disease 
affecting 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas, or requiring systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past twelve-months period are rated as 30 percent 
disabling.  Skin disease affecting more than 40 percent of 
the entire body or more than 40 percent of exposed areas, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past twelve-month period are rated as 60 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  

As noted above, either the new or the old rating criteria may 
be applied to the time frame subsequent to August 2002, 
whichever yields the higher disability rating.  

In October 2002, the veteran wrote to the RO that the area of 
scalp affected continued to grow and was painful, with the 
bumps bursting filled with blood and clear fluid.  

During a June 2003 VA examination, the examining physician 
described a 10 X 10 centimeter circular area at the top of 
the veteran's scalp, representing approximately 20 to 
25 percent of his overall scalp, which was affected.  The 
veteran reported having no itching, but pain and tenderness 
when the pustules burst and drained.  Upon examination, the 
examiner noted mostly subcutaneous nodules of the skin, but 
no frank pustules of the scalp.  There were no inflamed 
nodules or cysts and the examiner specifically opined that 
the condition was not disfiguring.  

The report of a March 2004 VA examination reflects that 
although the veteran had had a scalp condition for quite some 
time, he had no symptoms at that time.  Clinical examination 
of the scalp showed no evidence of any type of follicular 
nodules or any folliculitis.  The examiner rendered a 
diagnosis of chronic folliculitis, however.  

Another VA examination was conducted in July 2006.  At that 
time, the examiner identified a "large area of obvious 
induration and fluctuance" that was approximately 4 cm X 4 
cm.  There were other soft, boggy areas covering the scalp, 
which were identifiable visually and by palpation.  The 
examiner estimated that approximately 40 percent of the 
veteran's scalp was involved.  The veteran reported that he 
was under no treatment for the disease.  In an August 2006 
addendum to the report, the examiner noted that the disease 
of perifollicular capitas absenden et suffodiens is a slow 
but progressive disorder, which is characterized by a waxing 
and waning course that may lead to the varying areas of 
involvement reflected in the record on appeal.  The examiner 
also explained that the course of Accutane which the veteran 
underwent in 1999 can cause improvement but will not be 
curative.  

Applying the older rating criteria to these reports yields 
the conclusion that a disability rating no higher than 
10 percent is warranted under the older criteria.  In the 
absence of constant exudation or itching, extensive lesions, 
or marked disfigurement, the evidence does not support the 
assignment of a 30 percent disability rating at any point 
during the appeal period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

In reviewing the veteran's disability picture under the newer 
criteria, the Board observes that the currently-assigned 
30 percent disability rating was assigned on the basis that 
more than 20 percent of the veteran's scalp, as an exposed 
area, was shown to have been affected as of the June 2003 VA 
examination.  Although no symptoms were shown during the 
March 2004 examination, the veteran's skin disease had 
returned and apparently spread by the time of the July 2006 
examination.  This disappearance and return is consistent 
with the July 2006 examiner's description of the disease as 
waxing and waning.  The disease does not affect a greater 
portion of the veteran's overall body or a greater portion of 
his scalp, the exposed area, and does not require systemic 
therapy as would support the assignment of a disability 
rating greater than 30 percent for any of the time period 
subsequent to the adoption of the newer rating criteria.  
Furthermore, at no point prior to June 2003 does the record 
show that the disease affects more than 20 percent of the 
veteran's scalp, meaning that June 2003 is the earliest point 
where the documented record supports the assignment of the 
current 30 percent disability rating.  Thereafter, the record 
likewise fails to show the disability affecting more than 40 
percent of the body/exposed area or the need for systemic 
therapy.  

It is the responsibility of the VA to evaluate the veteran's 
service-connected disability under any applicable Diagnostic 
Code which might provide entitlement to a higher disability 
rating, however.  In that vein, both the older and the newer 
rating criteria provide for the consideration of 
disfigurement in the rating of skin diseases affecting 
visible areas.  In this regard, we note that none of the 
medical evidence reflects disfigurement from the veteran's 
perifollicular capitas absenden et suffodiens.  In June 2003, 
the examiner specifically opined that the disease was not 
disfiguring and in July 2006, the examiner specified that he 
was not able to visually identify all of the area affected, 
but had to palpate the entire scalp to identify the entire 
area.  Thus, the Board holds that disfigurement is not a 
basis for either the currently-assigned disability rating or 
for the award of an increase in the disability rating.   

In summary, the Board holds that the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 10 percent prior to June 2003 and against the 
assignment of a disability rating greater than 30 percent 
from June 2003 until the present.  The veteran's appeal is 
therefore denied.  


ORDER

A disability rating greater than 10 percent for 
perifollicular capitas absenden et suffodiens prior to June 
12, 2003, is denied.  

A disability rating greater than 30 percent from June 12, 
2003, for perifollicular capitas absenden et suffodiens is 
denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


